DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.  Claims 21-34 stand allowed while claims 35-40 are still rejected.
A path forward is to: i) send in a signed Terminal Disclaimer and ii) either cancel claims 35-40 OR amend claim 35 in a similar fashion as claims 21-34.

2.  This is a confusing amendment – the applicant amended two of the three independent claims (claims 21 and 28) but did not appear to amend claim 35.  Is this correct?

3.  Regarding applicant’s arguments for claims 35-40, these are more “disagreement” than actual arguments.   They merely state that the rejection does not teach certain limitations but the rejection has addressed each/every limitation, hence the examiner disagrees.
Another point is that the applicant states that the rejection does not teach “..using two anycast addresses..” yet claim 35 does not state this limitation (?)
NOTE that claims 21 and 28 teach first and second addresses but claim 35 does not use that same language.
4.  A terminal disclaimer is requested to overcome the double patenting rejection.

5.  The examiner notes again that “…the claims use broad/vague phrases that are open to interpretation, to include at least edge node(s), service router, network address, forwarding elements. 
The claims do not define nor limit what these devices can/can’t be.
What must an edge node be?   What must a service router be?   
What is a network address (is this based on the OSI model’s network address?)
What is a forwarding element?”          
(Above taken from NFOA, Page 2, 12/27/2021)

	6.  If applicant wants to discuss this application, please call and we can have an interview.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,454,758. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite service routers in edge nodes that provide redundancy using anycast VTEP addressing and anycast inner IP addresses for default gateways.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence pres  ent in the application indicating obviousness or nonobviousness.  
Claims  is/are rejected under 35 U.S.C. 103 as being unpatentable over Drake et al. US 9,948,472 and further in view of Cisco “VXLAN Deployment Models, A Practical Perspective” (hereafter Cisco) and Bhat et al. US 2015/0055650.
As per claim 35   teaches at a first forwarding element that provides network access to a first edge node which a first service router executes, (Drake teaches the forwarding element (see PE’s in the figures).  Also note Figure 1 shows two data centers 5A and 5B each being connected in a logical network using VLANs w/VTEP interfaces at each edge/PE router 6a/6a’, 6b, 6b’), the method comprising: 
configuring each edge node of a set of edge nodes that connect the datacenter to external networks to implement a service router*, wherein each of the service routers uses a same first anycast network address (Drake teaches that the PE’s uses the same/common anycast address and that the PE’s are viewed as “..a single logical PE..”, which reads on the limitation);      *term “service router” is not defined in the claim
(12) With active-active multi-homing, PEs 6 of a multi-homed Ethernet segment connected to the same logical VXLAN are typically configured with a common anycast address. For example, PEs 6A and 6A′ of FIG. 1 would typically be configured with the same common anycast address for the underlay tunnels through underlay networks 17. As such, PEs 6A, 6A′ (and similarly PE 6B, 6B′) are viewed as a single logical PE from the perspective of the remote PEs across WAN 4 and also from routers within local VXLAN underlay networks 17. This may be advantageous, for example, to avoid MAC learning flip-flopping on remote VTEPs (e.g., PEs 6B and 6B′) in the event VXLAN traffic is received first from one of PEs 6A, 6A′ and then received from the other of the PEs.   (C4, L21-34)
configuring managed forwarding elements that execute on host computers and implement a distributed router to use the first anycast network address of the service routers as a default gateway for the distributed router (previous/above teaches the PE’s are viewed as a logical (ie. distributed) router since they operate as one entity AND that they provide a gateway to at least the interface between the EVPN and VXLANs, which reads on a default gateway since data is being routed to another LAN segment which is the inherent definition of a default gateway.  Note further that the anycast address would be used to broadcast out a packet, especially if the destination location is unknown OR if it an actual broadcast pacekt) ; and 
(9) In this way, PEs 6 provide an active-active, multi-homed EVPN/VXLAN data center interconnect (DCI) between data centers 5. As such, each of PEs 6 operates as gateway between EVPN 23 and VXLANs, and may function as VXLAN Tunnel Endpoints (shown as “VTEP” in FIG. 1). That is, each PE 6 may include logically separate routing instances for VXLAN 14 and EVPN 23 and each operates to bridge traffic between the two distinct internal routing instances.   (C3, L46-59)
configuring 
(i) each of the edge nodes to use a second anycast tunnel endpoint network address (Drake shows the PE’s (6a, 6a’) having a VTEP address but does not elaborate on them being the same) 
But is silent on 
Using same second anycast tunnel endpoint network address;
(ii) a particular edge node on which an active service router executes to advertise the second anycast tunnel endpoint network address to datacenter forwarding elements using a higher preference than other edge nodes in the set of edge nodes such that when a managed forwarding element executing on a host computer sends data messages for the service routers to the datacenter forwarding elements using the second anycast tunnel endpoint network address, 
the datacenter forwarding elements route the data messages to the particular edge node.
Cisco “VXLAN Deployment Models, A Practical Perspective” teaches VTEP redundancy in a VXLAN Fabric where the VTEPs share anycast VTEP IP addresses in the underlay, which reads on  “..Using same second anycast tunnel endpoint network address..” (See chart - page 34 – below stating “redundant VTEP’s share anycast VTEP IP address in the underlay”)


    PNG
    media_image1.png
    702
    1310
    media_image1.png
    Greyscale


Note that Cisco also teaches HRSP, which provides for primary and backup devices whereupon the primary will perform all functions until it has a problem and then the backup will takes its place – it is well known that the primary will “advertise” itself as being the active device whereas the backup will not advertise (until it becomes the active device) – see the slide below which puts forth “HSRP PEERING” (figure shows L3 Gateway HSRP (2 nodes) where one is the primary and one is the backup – also shown in L2 gateway redundancy).

    PNG
    media_image2.png
    692
    1285
    media_image2.png
    Greyscale


It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Drake, such that it uses the same second anycast tunnel endpoint network address, to provide a logical network having same anycast TEP’s which supports redundacy.

With regard to “….(ii) a particular edge node on which an active service router executes to advertise the second anycast tunnel endpoint network address to datacenter forwarding elements using a higher preference than other edge nodes in the set of edge nodes such that when a managed forwarding element executing on a host computer sends data messages for the service routers to the datacenter forwarding elements using the second anycast tunnel endpoint network address, the datacenter forwarding elements route the data messages to the particular edge node…”, At least Bhat et al. US 2015/0055650 teaches having routing devices that use Hol Standby Router Protocol (HSHP) whereby a priority is assigned to a device so that it can use it to determine if it is the primary or backun/stancdby device (See figures 4-5 and support for anycast HSAP priority and anycast switch ID, #508/#510). Figure 4 shows thal the priority will dictate if the switch is the Primary or Backup/Standby whereupon the higher priorty will be the Primary routing device that routes per the anycast tunnel endpoint network address AND IF that device fails, its priority will lower and the Backup/Standby’s priority will be higher whereupon it will take over the routing (ie. begin ta receive data packets and route them via the second anycasi tunnel endpoint address).
[0040] Still referring to FIG. 1, switches 104a-104d are configured as an Anycast gateway complex with each of switches 104a-104d having the same virtual MAC (VMAC) address such that the VMAC is shared by all of switches 104a-104d. Each of switches 104a-104d is further configured to have a gateway (GW) bit set to indicate that the particular switch 104a-104d is configured as a gateway router to Layer 3 network 108. Each of switches 104a-104d is further configured with the same anycast switch identifier (ASID) which functions to bundle switches 104a-104d together as an HSRP group. A redundancy priority may then be configured for each of switches 104a-104d of the bundled group. Each of the switches 104a-104d may then send priority information indicative of the particular switches priority to the other switches using a link-state routing protocol. In a particular embodiment, each switch 104a-104d sends the priority information associated with the particular switch to the other switches of the group using an IS-IS TLV. Each switch 104a-104d may then compute its state as either active, standby, or listen using its own priority and the priority information received from the other switches of the group bundle. In one or more embodiments, each switch 104a-104d may send its priority information to the other switches in the bundle using the link-state routing protocol on a periodic basis.
[0037] HSRP protocol traditionally uses HSRP Hellos to convey priority information, which is used to decide the role of the HSRP group (Active, Standby, Listen) and to communicate failure in the group bundle such through a successive loss of HSRP Hellos. In various embodiments, group bundling priority information for a redundancy protocol is disseminated through a link-state routing protocol, and the priority information is used to determine priority states for the group bundle. In particular embodiments, Anycast HSRP in which HSRP states are determined through priority information communicated through the IS-IS protocol TLVs. In a particular embodiment, the highest priority will be determined to be the Active, the next highest to be Standby, and the remaining priorities to be Listen. In various embodiments, the priority for a particular switch may be preconfigured by a network operator. In particular embodiments, the priority may fall within a range of 1-127. If there is a tie in priority, in various embodiments the MAC address is used to break the tie, with highest the MAC address winning. In one or more embodiments, the HSRP Hellos are still sent out to advertise the VMAC to enable MAC learning, however the HSRP group state is driven by the Anycast priority information conveyed through IS-IS.
	It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that a particular edge node on which an active service router executes to advertise the second anycast tunnel endpoint network address to datacenter forwarding elements using a higher preference than other edge nodes in the set of edge nodes such that when a managed forwarding element executing on a host computer sends data messages for the service routers to the datacenter forwarding elements using the second anycast tunnel endpoint network address, the datacenter forwarding elements route the data messages to the particular edge node, to provide the ability to advertise/implement a primary router and backup router so that upon failure the backup router can take over and continue routing of data (per HSRP).




(NOTE:  Claim 35 rejection is moved above)

As per claim 36, the combo teaches claim 35, wherein detecting failure of the connection to the first edge node comprises using a fault detection protocol session with the first edge node to detect the failure (Bhat teaches using HSRP which reads on the claim limitation, ie. uses fault detection protocol session with the first edge node to detect the failure).  


As per claim 37, the combo teaches claim 35 further comprising: detecting that the connection to the first edge node has been restored AND in response to detecting that the connection to the first edge node has been restored, advertising to the other forwarding elements of the network that the anycast VTEP IP is again available via the first forwarding element (Bhat teaches an on-going process (Figure 4) where there is a high priority router and a lower priority Standby/Backup router which can trade places if the primary fails.   Then, after switching, they monitor for switching back to the primary (which is inherent since it typically is the larger, more expensive, high bandwidth device – unless they are both identical.   Step #414 has the routers change to a listen state which is where they can switch back again).  



As per claim 38, the combo teaches claim 35 further comprising, before detecting failure of the connection to the first edge node, advertising to the other forwarding elements of the network that the anycast VTEP IP is available via the first forwarding element (Bhat teaches use of HSRP which has primary/backup routers and switches between them if a failure occurs – see Figure 4.  If there is no failure detected, then the primary is operation and the other router is in standby/backup, which reads on the claim since no failure has been detected and the VTEPIP is available and advertised via the forwarding element(s).  


As per claim 40, the combo teachs claim 35 further comprising, upon detection of the failure of the connection, removing an association between the edge node and the second anycast tunnel endpoint network address from a forwarding table of the first forwarding element (Bhat teaches use of HSRP which supports a primary router and a backup such that when the primary fails, the backup is promoted and all routing from the primary is moved to the backup, which reads on the claim, ie. removing an association between the edge node and the second anycast tunnel endpoint network address from a forwarding table of the first forwarding element).


Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drake/Cisco/Bhat and further in view of Kapadia US 2016/0352633.
As per claim 39, the combo teaches claim 35, but is silent on wherein the first forwarding element is a leaf hardware switch in a leaf-spine network topology of a datacenter.
At least Kapadia US 2016/0352633 teaches (in figure 2) a Leaf/Spine network topology (for a datacenter)).  
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the first forwarding element is a leaf hardware switch in a leaf-spine network topology of a datacenter, to provide support in datacenters (as per Drake) to support that popular design architecture.


Allowable Subject Matter
	i.  Claims 21-34 stand allowed.
	ii.  Applicant can either cancel claim 35 (and dependents) OR amend it in a similar fashion as per claims 21 and 28 in order for a more favorable outcome to occur.
	NOTE that a signed TD is required before an allowance can be issued.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862.  The examiner can normally be reached on 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414